Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the Application filed on 10/30/2020.  
This application is a National Stage of PCT international application Ser. No. PCT/US2019/028980 filed on 4/24/2019 and claims the benefit of priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 62/669290, filed on 5/9/2018.
Claims 1-9, 12-13, 15-30 are pending in the case.  Claims 1, 12, and 13 are independent claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-7, 12, 13, 17-20, 25-28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hennessey et al., U.S. Patent Application Publication No. 20140184550, filed on 3/7/2014 (hereinafter Hennessey) in view of Gilra, U.S. Patent Application Publication No. 20190025910, filed on 7/24/2017 (hereinafter Gilra).

As for independent claim 1, Hennesy discloses method and electronic device comprising: 
(Hennessey paragraph [0010] discloses an electronic device) 
one or more displays; 
(Hennessey paragraph [0017], [0032] discloses display as shown in fig. 5) 
one or more gaze system;  
(Hennessey paragraph [0054], [0056], [0058] discloses gaze tracking system)   

(Hennessey paragraph [0010] discloses processor and memory storing computer executable instructions) 
displaying, on the one or more displays, a graphical object including a text input field, wherein the text input field is associated with one or more respective locations on the one or more displays; 
(Hennessey paragraph [0032], [0106] discloses text input field, text box 192 and 196 as shown in figures 20 and 21) 
determining, using the one or more gaze sensors, one or more characteristics of an eye gaze; 
(Hennessey paragraph [0053], [0059] discloses determining characteristics of eye gaze, gaze direction and point of the gaze) 
determining, using the one or more characteristics of the eye gaze, a gaze location; 
(Hennessy paragraph [0060] discloses determining gaze location, point of gaze (pog) using characteristics of eye gaze, direction of gaze) 
receiving input, from an input device, corresponding to one or more text characters;  
(Hennessey paragraph [0093], [0106] discloses receiving input via voice or typing text 194 in text box 192 as shown in figure 20) 
in accordance with a determination that the gaze location corresponds to the one or more respective locations, displaying the one or more text characters in the text input field; and 

in accordance with a determination that the gaze location does not correspond to the one or more respective locations, forgoing displaying the one or more text characters in the text input field 
(Hennessey paragraph [0106], [0136] discloses allowing interaction only with object the point of gaze is directed at, text characters 194 are only visible in text box 192 since the point of gaze 46 at text box 192 and no text is visible in Box 2 since the point of gaze 46 is not detected there as shown in figure 20). 

Hennessey does not appear to explicitly disclose method and device comprising one or more gaze sensors.  However, Gilra discloses method and system comprising one or more gaze sensors 
(Gilra paragraph [0041] discloses gaze sensors, eye sensor 213, detecting user gaze). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gilra with Hennessey for the benefit of  “improving the efficiency and effectiveness of computing systems that track and evaluate the use of user interface (UI) items in computer applications”, (Gilra [0001]). 

As for claim 4, limitations of parent claim 1 have been discussed above.  Hennessey discloses method and device wherein 
the input device includes a speech-to-text engine and the received input is a natural language input provided to a microphone 


As for claim 5, limitations of parent claim 1 have been discussed above.  Hennessey discloses method and device wherein 
the input device is a keyboard 
(Hennessey paragraph [0106] discloses input device is a keyboard). 

As for claim 6, limitations of parent claim 1 have been discussed above.  Hennessey discloses method and device wherein 
the input device is a touch-sensitive surface 
(Hennessey paragraph [0034], [0063], [0108], [0137] discloses touchscreen input device). 

As for claim 7, limitations of parent claim 1 have been discussed above.  XX discloses method and device wherein the one or more programs further include instructions for: 
displaying a second graphical object including a second text input field, wherein the second text input field is associated with one or more respective second locations on the one or more displays; and 
(Hennessey paragraph [0106] discloses displaying second text input field, text box 196, as shown in figure 21) 
in accordance with a determination that the gaze location corresponds to the one or more respective second locations, displaying the one or more text characters in the second text input field 
(Hennessey paragraph [0106] discloses displaying characters, text 198, when the gaze location, point of gaze 46, corresponds to second text input field 196 as shown in figure 21). 

As for claim 12, claim 12 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 13, claim 13 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 1, and is rejected along the same rationale.

As for claim 17, claim 17 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.

As for claim 18, claim 18 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 5, and is rejected along the same rationale.

As for claim 19, claim 19 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 6, and is rejected along the same rationale.

As for claim 20, claim 20 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 7, and is rejected along the same rationale.

As for claim 25, claim 25 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 4, and is rejected along the same rationale.

As for claim 26, claim 26 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 5, and is rejected along the same rationale.

As for claim 27, claim 27 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 6, and is rejected along the same rationale.

As for claim 28, claim 28 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 7, and is rejected along the same rationale.


Claims 2, 15, and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hennessey in view of Gilra in view of Kimoto, U.S. Patent Application Publication No. 20190318660, effectively filed on 4/13/2018 (hereinafter Kimoto).

As for claim 2, limitations of parent claim 1 have been discussed above.  Kimoto discloses method and device wherein 
the one or more respective locations correspond to a first displayed location of the text input field on a first display and a second displayed location of the text input field on a second display. 

Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kimoto with Hennessey and Gilra for the benefit of using two displays such that more information can be displayed.

As for claim 15, claim 15 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 2, and is rejected along the same rationale.

As for claim 23, claim 23 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 2, and is rejected along the same rationale.


Claims 3, 8, 9 16, 21, 22, 24, 29, and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hennessey in view of Gilra in view of George Svahn et al., U.S. Patent Application Publication No. 20160116980, filed on 12/31/2015 (hereinafter George-Svahn).

As for claim 3, limitations of parent claim 1 have been discussed above.  XX discloses method and device wherein the one or more programs further include instructions for: 
in accordance with the determination that the gaze location corresponds to the one or more respective locations, providing an indication that the gaze location corresponds to the one or more respective locations 
(George-Svahn paragraph [0195], [0197] discloses providing indication by highlighting text field that corresponds to location of user gaze). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine George-Svahn with Hennessey and Gilra for the benefit of being able “to assist a user with more accurately determining how and when to use a non-contact input, such as eye tracking, in combination with a contact-required input, such as a touchpad or mouse”, (George-Svahn [0010]). 

As for claim 8, limitations of parent claim 1 have been discussed above.  George-Svahn discloses method and device wherein 

(George-Svahn paragraph [0195] discloses determining gaze characteristic, gaze point, has remained in a location for a predetermined amount of time). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine George-Svahn with Hennessey and Gilra for the benefit of being able “to assist a user with more accurately determining how and when to use a non-contact input, such as eye tracking, in combination with a contact-required input, such as a touchpad or mouse”, (George-Svahn [0010]). 

As for claim 9, limitations of parent claim 1 have been discussed above.  Geroge-Svahn discloses method and device wherein the one or more programs further include instructions for: 
maintaining the gaze location when the eye gaze is directed at another location for less than a second predetermined amount of time 
(George-Svahn paragraph [0198] discloses maintaining gaze location, gaze point when gaze is directed at another location, leaves text field, for less than a second predetermined amount of time). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine George-Svahn with Hennessey and Gilra for the benefit of being able “to assist a user with more accurately determining how and when to use a non-contact input, such as eye tracking, in combination with a contact-required input, such as a touchpad or mouse”, (George-Svahn [0010]). 

As for claim 16, claim 16 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 3, and is rejected along the same rationale.

As for claim 21, claim 21 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 8, and is rejected along the same rationale.

As for claim 22, claim 22 reflects the article of manufacture comprising computer executable instructions for implementing the article of manufacture as claimed in claim 9, and is rejected along the same rationale.

As for claim 24, claim 24 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 3, and is rejected along the same rationale.

As for claim 29, claim 29 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 8, and is rejected along the same rationale.

As for claim 30, claim 30 reflects the method comprising computer executable instructions for implementing the article of manufacture as claimed in claim 9, and is rejected along the same rationale.


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wiiliam Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175